DRAWINGS
Figures 5A and 5C1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because Fig. 5 fails to display the labels ω,  ω0 , and ω1 for beam diameters as described in para. 0048 of the specification.  Furthermore, use of the label w, which is not described in the specification, for beam diameters creates ambiguity preventing a proper understanding of the disclosed invention.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Mark Elchuk on 05/26/2021.
The application has been amended as follows: 
In claim 1, line 4, the term - - laser - - has been inserted after the term “splitting the”.
In claim 1, line 5, the term “an un-collimated” has been changed to - - a diverging - -.
In claim 1, line 9, the term - - distinct - - has been inserted before the term “beam components”.
In claim 1, line 10, the term “an un-collimated” has been changed to - - a diverging - -.
In claim 1, line 12, the term “un-collimated” has been changed to - - diverging - -.
In claim 1, line 13, the term “un-collimated” has been changed to - - diverging - -.
In claim 1, line 14, the term “collimated” has been changed to - - focused - -.
In claim 1, line 15, the term “collimated” has been changed to - - focused - -.
In claim 1, line 17, the term - - together - - has been inserted after the term “operating”.
In claim 1, line 21, the term “un-collimated” has been changed to - - diverging - -.
In claim 3, line 1, the term “claim 1” has been changed to - - claim 2 - -.
In claim 5, line 3, the term - - diverging - - has been inserted before the term “modified beam”.
In claim 5, line 4, the term “un-collimated” has been changed to - - diverging - -.
In claim 8, line 2, the term - - distinct - - has been inserted before the term “beam components”.
In claim 14, line 7, the term “un-collimated” has been deleted.
In claim 17, lines 5-6, the term “an un-collimated” has been changed to - - a diverging - -.
In claim 17, line 7, the term “un-collimated” has been changed to - - diverging - -.
In claim 17, line 9, the term - - distinct - - has been inserted before the term “beam”.
In claim 17, line 10, the phrase - - , and to generate a modified, diverging beam in accordance with a desired non-planar light sheet - - has been inserted after the term “element”.
In claim 17, line 13, the term “a” has been changed to - - the - -.
In claim 17, line 13, the term “uncollimated” has been changed to - - diverging - -.
In claim 17, line 14, the term “uncollimated” has been changed to - - diverging - -.
In claim 17, line 14, the term “a” has been changed to - - the desired - -.
In claim 17, line 15, the term “one or more” has been deleted.
In claim 17, line 15, the term “elements include” has been changed to - - subsystem includes - -.
In claim 17, line 16, the term - - together - - has been inserted after the term “operating”.
In claim 17, line 18, the second occurrence of the term “the” has been changed to - - a - -.
In claim 17, line 20, the term - - desired - - has been inserted before the term “non-”.
In claim 18, line 2, the term - - desired - - has been inserted before the term “non-planar”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a laser-based manufacturing system for fabricating non-planar three-dimensional layers, the system comprising:
an optically dispersive element for receiving the laser beam and splitting the laser beam into a diverging beam having a plurality of distinct beam components of differing wavelengths, wherein each said beam component has spatially separated optical spectral components; 
a phase mask spaced from the optically dispersive element by a predetermined distance, and configured to receive at least one of the distinct beam components emerging from the dispersive element and to generate a diverging modified beam which defines a planar light sheet; and 
one or more focusing elements configured to receive the diverging modified beam emerging from the phase mask and to focus the diverging modified beam into a focused beam at a focal region, and wherein at the focal region the focused beam defines a non-planar light sheet,
in combination with the other limitations in the claim. 
Regarding claim 17, the prior art of record does not teach, suggest, or render obvious a laser-based manufacturing system for fabricating non-planar three-dimensional layers, the system comprising:
an optically dispersive element for receiving the laser beam and splitting the laser beam into a plurality of distinct beam components of differing wavelengths, to form a diverging beam, wherein each 
a digitally tunable phase mask separated by a predetermined distance from the optically dispersive element, and configured to receive at least one of the distinct beam components emerging from the dispersive element, and to generate a modified, diverging beam in accordance with a desired non-planar light sheet; 
a focusing subsystem including a mirror and an objective lens configured to receive the modified, diverging beam emerging from the phase mask and to focus the modified, diverging beam into the desired non-planar light sheet,
in combination with the other limitations in the claim. 
Shusteff (US PG Pub 2018/0015672, made of record herein), Kim (US PG Pub 2009/0278058, cited on the IDS filed 05/20/2019), and Matheu (US PG Pub 2018/0257297, previously made of record) are the closest prior art of record.
Shusteff teaches a laser-based manufacturing system for whole-volume curing of resin using a different optical configuration (Fig. 2) than claims 1 and 17 which uses a spatial light modulator and projection optics adapted to produce at least two sub-image beams from the modulated light beam, with each sub-image beam having a 2D intensity profile corresponding to a section of the image, and to optically transport the at least two sub-image beams independently of each other into the bath containing the photosensitive resin.
Kim teaches a lithographic microfabrication system comprising a diffraction grating dispersive element receiving non-diverging, collimated light from a DMD phase mask (Fig. 2) for lithographic patterning of a specimen, which differs relative to claims 1 and 17 in terms of the sequence of the dispersive element and phase mask and the type of light the DMD phase mask is configured to provide.
Matheu teaches a laser-based manufacturing system for printing biological material comprising a SLM/DMD dispersive element and SLM/DMD phase mask both configured to receive and produce non-diverging, collimated light (Fig. 4A), in contrast to the configuration recited in claims 1 and 17. 
None of these references teaches or renders obvious the above combination of features for claims 1 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745